DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,383,652 Van Den Berg (‘Berg hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1 – 14, are drawn towards a tooling for placing a propulsive assembly from horizontal to vertical position, and is classified in F01D25/285*
Group 2, claim 15, is drawn towards a method for placing a propulsive assembly from horizontal to vertical position, and is classified in F05D2230/60.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 –2 lack unity of invention because even though the inventions of these groups require the technical features: “placing a propulsive assembly from horizontal to vertical position.” This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ‘Berg.  
‘Berg teaches: A tooling (‘Berg, Figs 5 – 6, system of #5 (framework), #10 (framework member), #20 (turnover fixture assembly), #21a (end of shaft assembly) and #22 (flanges)) for placing a propulsive assembly (‘Berg, Figs 5 & 6, Front Ass’m) from a horizontal position to a vertical position (‘Berg, Figs 5 & 6), said propulsive assembly being defined by a first axis (X) (‘Berg, Fig 5, thru #5 & #20) and comprising at least one fan module at a front end of said propulsive assembly (‘Berg, Figs 5 & 6, front of #2 (front part)) and a rear casing at a rear end opposite said front end (‘Berg, Figs 5 & 6, rear #2 (front part)), said fan module comprising a rotor carrying blades and a front casing surrounding said blades, said tooling comprising: a front tool (‘Berg, Figs 5 & 6, system of #5 (framework), #10 (framework member)) defined by a second axis (A) (‘Berg, Fig 5, #5) and comprising: a first assembly (‘Berg, Figs 5 & 6, #5 (framework)) comprising a frame (‘Berg, Fig 6, #10 (framework member)) configured to be positioned and held with respect to said front casing of said fan module (‘Berg, Col. 3, ln 32 – 39, Fig 2), said frame comprising a first connection interface (‘Berg, Fig 3, #37 (lifting lug), #37A (lifting lug)) configured to be connected to first attaching means (‘Berg, Figs 5 & 6, #8 (hoists)) of a first lifting system so that said frame is movable about an axis of rotation (R) (‘Berg, Figs 5 & 6, thru page) with respect to said first attaching means (‘Berg, Col.2, ln 47 – 52, Figs 5 & 6, rotated 90 degree);  a second assembly comprising a shaft (‘Berg, Col. 3, ln 67 – Col. 4, ln 15 Fig 5, #21a (end of shaft assembly)) configured to be positioned and held with respect to said rotor of said fan module (‘Berg, Figs 5 & 6); and  a connection member configured for connection between said first assembly and said second assembly (‘Berg, Fig 5, system of #20 & #19), said connection member being configured to be on the one hand positioned and held with respect to said first assembly (16) (‘Berg, Fig 5), and on the other hand positioned and held and with respect to said second assembly (‘Berg, Fig 5); and  a rear tool defined by a third axis (B) (‘Berg, Fig 5, thru #20) and configured to be positioned and held with respect to said rear casing (‘Berg, Figs 5 & 6), said rear tool comprising a second connection interface (‘Berg, Figs 5 & 6,  #20 & #19) configured to be connected to second attaching means of a second lifting system (‘Berg, Figs 5 & 6).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/09/2022